Citation Nr: 0333422	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

The veteran testified before the undersigned Veterans Law 
Judge in May 2003.  A transcript of the hearing is of record.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain outpatient 
treatment records related to the claims 
on appeal from the Nashville VA Medical 
Center and the Mobile VA Outpatient 
Clinic and/or Vet Center from January 
1999 to the present.

2.  The RO should obtain outpatient 
treatment records related to the claims 
on appeal from the Biloxi VA Medical 
Center and the Pensacola VA Outpatient 
Clinic from April 2000 to the present.

3.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for an 
examination of the veteran with a medical 
opinion as to the nature and etiology of 
claimed peripheral neuropathy.  The 
examiner should determine whether the 
veteran currently has peripheral 
neuropathy.  If so, based on examination 
findings, historical records in the claims 
file, and medical principles, the VA 
examining doctor should provide a medical 
opinion, with full rationale, as to the 
likely date of onset and etiology of 
peripheral neuropathy, including the 
likelihood that it is related to incidents 
of the veteran's military service.  

4.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA psychiatric examiner for 
a psychiatric examination to determine 
the relationship between the veteran's 
psychiatric complaints and military duty.  
Diagnoses of all current psychiatric 
disorders should be provided.  Based on 
examination findings, historical records 
in the claims file, and medical 
principles, the VA doctor should provide 
a medical opinion, with full rationale, 
as to the date of onset and etiology of 
the veteran's psychiatric disorders, 
specifically, whether a psychiatric 
disorder had its onset during service or 
is in any other way causally related to 
service.  If PTSD is diagnosed, the 
specific stressor(s) relied upon to 
support the diagnosis should be 
identified.  

5.  After assuring compliance with all 
notice and duty to assist provisions of 
the law, the RO should re-adjudicate the 
issues on appeal.  If the benefits sought 
remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	K. D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


